DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KAJI et al. (Pub. No.: US 2020/0203482 A1), hereinafter as Kaji.
Regarding claim 1, Kaji discloses a silicon carbide semiconductor device that is a vertical transistor in Fig. 1, the silicon carbide semiconductor device comprising: a silicon carbide semiconductor first layer of a first conductivity type (layer 5 includes n-

    PNG
    media_image1.png
    647
    627
    media_image1.png
    Greyscale

type) (see [0037]); a silicon carbide semiconductor second layer of a second conductivity type (layer 6 includes p-type) that is different from the first conductivity type on the first layer (see [0039]); a silicon carbide semiconductor third layer of the first conductivity type (layer 8 include n-type) on the second layer (see [0039]); and a groove (gate trench 11) having a sidewall at portions of the third layer, the second layer, and the first layer (sidewall of gate trench 11 cut through layers 8, 6 and 5), wherein the third layer has a first area (second source region 8b) facing the sidewall of the groove and a second area (a portion of first source region 8a as illustrated by annotated box in Fig. 1 above) further away from the sidewall of the groove than the first area, wherein the 
Regarding claim 2, Kaji discloses the silicon carbide semiconductor device according to claim 1, further comprising a source electrode (source electrode 15) in contact with the second area of the third layer (electrically contact the portion of first source region 8a) (see annotated Fig. 1 and [0052]).
Regarding claim 3, Kaji discloses the silicon carbide semiconductor device according to claim 2, wherein the first layer is formed on a first surface of a silicon carbide substrate (top surface of substrate 1) (see [0031]), wherein an insulating film (gate insulating film 12) is provided within the groove, wherein a gate electrode (gate electrode 13) is provided on the insulating film (see [0051]), and wherein a drain electrode (drain electrode 16) is provided on a second surface (bottom surface of substrate 1), which is opposite to the first surface, of the silicon carbide substrate (see Fig. 1 and [0053]).
Regarding claim 4, Kaji discloses the silicon carbide semiconductor device according to claim 2, wherein the source electrode includes Ni (source electrode 15 made of Ni/Al and Ni silicide portion including Si) (see [0052] and [0096]).
Regarding claim 5, Kaji discloses the silicon carbide semiconductor device according to claim 2, wherein the source electrode includes Al, Ti and Si (source electrode 15 made of Ni/Al and Ni silicide portion including Si) (see [0052] and [0096]).
Regarding claim 6, Kaji discloses the silicon carbide semiconductor device according to claim 1, wherein the second area is provided deeper than the first area by 0.1 μm or more from the surface of the third layer toward the first layer  (the portion of first source region 8a away from the sidewall of gate trench 11 has thickness of 0.2 μm or more and therefore the portion of first source region 8a is provided at 0.2 μm or more deeper than second source region 8b) (see Annotated Fig. 1 and [0094-0097]).
Regarding claim 7, Kaji discloses a silicon carbide semiconductor device that is a vertical transistor in Fig. 1, the silicon carbide semiconductor device comprising: a silicon carbide semiconductor first layer of a first conductivity type (layer 5 includes 
n-type) (see [0037]); a silicon carbide semiconductor second layer of a second conductivity type (layer 6 includes p-type) that is different from the first conductivity type on the first layer (see [0039]); a silicon carbide semiconductor third layer of the first conductivity type (layer 8 include n-type) on the second layer (see [0039]); and a groove (gate trench 11) having a sidewall at portions of the third layer, the second layer, and the first layer (sidewall of gate trench 11 cut through layers 8, 6 and 5), wherein the third layer has a first area (second source region 8b) facing the sidewall of the groove and a second area (a portion of first source region 8a as illustrated by annotated box in Fig. 1 above) further away from the sidewall of the groove than the first area, wherein the second area and the first area are continuous, and wherein the second area is provided deeper than the first area from a surface side of the third layer toward the first layer (the portion of first source region 8a is formed at deeper location than the second source region 8b) (see annotated Fig. 1 and [0042-0044]), wherein the silicon carbide semiconductor device includes a source electrode (source electrode 15) in contact with 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CUONG B NGUYEN/Primary Examiner, Art Unit 2818